      2:19-cv-02368-DCN         Date Filed 08/22/19     Entry Number 3       Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF SOUTH CAROLINA

                                 CHARLESTON DIVISION


Rock Creek Capital, LLC,                                2:19-cv-02368-DCN
                                         ) Case No.: ______________________
                                         ) (Formerly C/A No.: 2019CP1800956)
                                         )
                              Plaintiff, )
                                         )
                 v.                      )
                                         )
Bonnell L. Williams, Jr. and Bonnell     )
Williams,                                )
                                         )
                           Defendants. )
                                         )
                                           ANSWER TO THIRD-PARTY COMPLAINT
_________________________________ )
                                         )
Bonnell L. Williams, Jr. and Bonnell     )
Williams,                                )
                                         )
                 Third-Party Plaintiffs, )
                                         )
                                                  (JURY TRIAL DEMANDED)
                v.                       )
                                         )
Clarkson & Hale, LLC,                    )
                                         )
             Third-Party Defendants. )
                                         )

       COMES NOW, the Defendant, Clarkson & Hale, LLC, by and through its undersigned

attorneys, answering the Complaint of the Plaintiff, would allege and show unto the Court:

                                  FOR A FIRST DEFENSE

       1.      Each and every allegation of the Plaintiff’s Complaint not specifically admitted

herein is denied.
       2:19-cv-02368-DCN         Date Filed 08/22/19      Entry Number 3     Page 2 of 4




        2.      Paragraphs 1-17 are not directed to Third-Party Defendant, and, therefore, no

response is required. To the extent a response is required, Third-Party Defendant denies the same

and demands strict proof thereof.

        3.      Responding to Paragraph 18, Third-Party Defendant realleges and incorporates by

reference every preceding paragraph as if set forth fully herein.

        4.      Paragraphs 19 through 21 are legal conclusions and no response is required. To

the extent a response is required, these paragraphs are denied and Third-Party Defendant

demands strict proof thereof.

        5.      Paragraphs 22 through 27 are denied.

        6.      Responding to Paragraph 28, Third-Party Defendant realleges and incorporates by

reference every preceding paragraph as if set forth fully herein

        7.      Paragraphs 29 through 32 are legal conclusions and no response is required. To

the extent a response is required, Third-Party Defendant denies these paragraphs and demands

strict proof thereof.

        8.      Paragraphs 33 through 37 are denied.

        9.      Responding to Paragraph 38, Third-Party Defendant realleges and incorporates by

reference every preceding paragraph as if set forth fully herein.

        10.     Paragraph 39 is denied.

        11.     Paragraph 40 is a legal conclusion and no response is required. To the extent a

response is required, Third-Party Defendant denies the same and demands strict proof thereof.

        11.     Paragraph 41 is denied.

        12.     Paragraph 42 is denied.

        13.     The Paragraph beginning with WHEREFORE, and its subparts are denied.
       2:19-cv-02368-DCN          Date Filed 08/22/19     Entry Number 3       Page 3 of 4




                                   FOR A SECOND DEFENSE
                                     (Failure to State Claim)

        14.     The allegations contained in the paragraphs above, not inconsistent herewith, are

hereby realleged as if set forth herein verbatim.

        15.     Defendant would show that the Plaintiff’s Complaint fails to state a claim upon

which relief can be granted, and, therefore should be dismissed pursuant to Rule 12 of the

Federal Rules of Civil Procedure.

                                     FOR A THIRD DEFENSE
                                      (Statute of Limitations)

        16.     The allegations contained in the paragraphs above, not inconsistent herewith, are

hereby realleged as if set forth herein verbatim.

        17.     Defendant would show that this action is barred by the applicable Statute of

Limitations.

                                   FOR A FOURTH DEFENSE
                               (Intervening and Superseding Fault)

        18.     The allegations contained in the paragraphs above, not inconsistent herewith, are

hereby realleged as if set forth herein verbatim.

        19.     Defendant would show that such injuries or losses that Plaintiff sustained, if any,

were not caused by any negligence on the part of Defendant, but were rather due to and caused

by the intervening and superseding fault, breach of warranty or act or omission of a third party,

over which Defendant had no control.
       2:19-cv-02368-DCN         Date Filed 08/22/19       Entry Number 3        Page 4 of 4




                                    FOR A FIFTH DEFENSE
                                      (Defenses Reserved)

       20.     In the event any class is certified, Third-Party Defendant reserves the right to

assert any and all other further defenses against the class that may be certified as well as any

individual member(s) thereof.

       21.     Third-Party Defendant further reserves the right to rely on additional defenses that

become available or apparent during the discovery proceedings in this action and Third-Party

Defendant specifically reserves the right to amend its Answer and to assert additional affirmative

defenses as facts supporting such defenses are revealed.

       WHEREFORE, having fully answered, Third-Party Defendant prays that the Third-Party

Plaintiff’s Complaint be dismissed with costs, attorney’s fees, and such other and further relief this

Court deems just and proper.

       The Third-Party Defendant demands a jury trial.

                                               Respectfully submitted,

                                               SWEENY, WINGATE & BARROW, P.A.

                                               s/Martin S. Driggers, Jr. Fed. I.D. No. 7305_
                                               Richard E. McLawhorn, Jr. Fed. I.D. No. 11441
                                               Sweeny, Wingate & Barrow, P.A.
                                               115 Cargill Way, Suite B
                                               Hartsville, SC 29550
                                               Telephone: (843) 878-0390
                                               Facsimile: (843) 878-0393
                                               Email: msd@swblaw.com
                                                      rem@swblaw.com
August 22, 2019                                COUNSEL FOR THIRD PARTY DEFENDANT
